Citation Nr: 1456061	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-23 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral foot disability. 

2. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1984 to May 1986.

This matter has come before the Board of Veterans Appeals' (Board) on appeal from a December 2008 rating decision issued by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned in January 2012.  A transcript of the hearing is associated with the claims file.  At that time, he confirmed that he was not seeking appellate review of the issues of service connection for bilateral shin splints and tonsil disability, or appellate review of the matter of whether new and material evidence has been submitted to reopen a claim of service connection for left ear hearing loss.

In April 2014, the Board remanded these matters for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's August 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using the Virtual VA paperless processing system and VMBS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran does not have a bilateral knee disability that is attributable to his military service. 

2. The Veteran does not have a bilateral foot disability that is attributable to his military service. 


CONCLUSION OF LAW

The Veteran does not have a bilateral foot disability or bilateral knee disability that is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2008 letter, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A remand for further notification about how to substantiate the claims is not necessary. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records (STRs), private treatment records, as well as lay statements by the Veteran.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Most recently, in May 2014, the Veteran was afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as to the nature and etiology of any bilateral knee and bilateral foot disability.  There is no indication or argument that the opinion or rationale is inadequate or somehow faulty.  

The Board finds that the April 2014 remand instructions have been substantially met.  See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).  First, all available private treatment records from Dr. Timothy Gallagher were retrieved.  Second, a VA examination was conducted to obtain the nature and etiology of any left knee disability and any bilateral foot disability.

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 
At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claims decided herein.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Foot Disability

In this case, at the Veteran's January 2012 hearing, he testified that his feet pain started in service during a road march.  Specifically, he testified that he injured his feet during physical training while in light infantry and battalion, where he did a lot of air assault and pounding on his feet.  He stated that he was seen for treatment of his feet, was given anti-inflammatories, and told to take some time off or go on light duty.  The Veteran further stated that he did not remember being placed on profile.  

A June 1984 STR shows that the Veteran presented for treatment with complaints of both of his feet hurting for one day.  He was found to have a blister and tender left upper foot.  A later June 1984 STR shows that the Veteran complained of completing a 12 mile road march that hurt his foot.  He was assessed with having a blister, ankle strain, and placed on a soft shoe profile with no physical training for four days.  The Veteran did not indicate any problems with his feet on a February 1986 Report of Medical History.

Regarding post-service bilateral foot symptomatology, the Veteran testified to having problems with his feet since service.  The available evidence of record does not show any complaints of foot pain or treatment for a foot disorder until August 2004.  The associated podiatry record note, signed by Dr. Jon Smedley, indicates that the Veteran presented with complaints of right foot heel and arch pain for about two weeks.  He related the classic presentation of plantar fasciitis with the first step pain and post static dyskinesia.  The Veteran denied any trauma.  He reported that he tried over the counter arch supports with no relief.  He was diagnosed with classic plantar fasciitis of the right foot.  He presented for follow-up in October 2004 and was diagnosed with recalcitrant plantar fasciitis of the right foot.  He received a cortisone injection.  In October 2005, he underwent cryosurgery of the right foot.  In March 2006, the Veteran complained that his left foot was beginning to hurt and he was diagnosed with early plantar fasciitis of the left foot.  A January 2007 treatment note, written by Dr. Smedley, indicates that the Veteran presented with a new complaint of left heel pain that was hurting just like the right foot.  The following month, the Veteran was diagnosed with recalcitrant heel pain of the left foot and underwent a cryoneurolysis left plantar fascia.  By March 2007, Dr. Smedley noted that the Veteran's left plantar fasciitis has mildly improved.  The following month the Veteran related that his left heel continued to improve and he was happy with the way his foot felt.  In August 2008, the Veteran again presented for right heel pain and reported that it was doing well for a while but the pain returned.  He indicated that he had been bothered with it for the past few months.  The diagnosis was recurrent plantar fasciitis and tarsal tunnel syndrome of the right foot.  In September 2008, the Veteran complained that his right heel pain was really hurting and he wanted an injection.  

In November 2008, the Veteran was referred for a neurology consultation with Dr. Adam Horvit.  He was evaluated for pain in the feet and reported a history of ankle and foot pain after leaving the military.  He indicated that he had been treated for plantar fasciitis in both feet with steroid injections and cryotherapy.  The Veteran wrote on a consultation form that he first became aware of his feet problems in 1989.

In an August 2009 private treatment record, the Veteran related that his right foot was doing "ok," but that the left foot continued to give him pain.  He stated that he had first step pain, but also a lot of pain while walking at work.  Dr. Smedley assessed him as having a stress reaction/early stress fracture of the left fourth metatarsal and chronic plantar fasciitis of the left foot.  He later underwent an endoscopic plantar fasciotomy for his left recalcitrant plantar fasciitis in September 2009.

Pursuant to the April 2014 Board Remand, the Veteran was afforded a VA examination in May 2014.  Upon review of the Veteran's claims file and an in-person examination, the VA examiner opined that there was no evidence in the STRs that the Veteran ever had more than acute and self-limited conditions in June 1984.  The examiner continued to say, "in fact, [the Veteran] reported no feet/foot conditions within about three months of discharge in his own handwriting when filling out the Report of Medical History in February 1986."  The examiner concluded that "it is more likely than not that current feet problems occurred in military service."  (Here, the Board notes that while the examiner used the language "it is more likely than not," which supports a 50 percent probability or greater, the examiner's supported rationale clearly provided a negative nexus opinion.)

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must also determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

The medical evidence of record clearly shows that the Veteran has a diagnosis of bilateral plantar fasciitis, meeting one of the fundamental elements of a service connection claim-current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes the Veteran's bilateral plantar fasciitis to service. 

The Veteran has asserted that he began having foot problems in service as a result of marching and physical training.  The Board notes that he is competent to report a foot injury and symptoms that he observed and is within the realm of his personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Foot pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to an injury and subsequent pain.  This is supported by the medical reports in service revealing complaints of foot pain and a blister on two occasions.  

However, the evidence does not support a finding of continuity of feet symptoms since service.  The Veteran has been inconsistent in statements regarding when his foot pain began.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Upon presenting with complaints of and treatment for right foot pain, in August 2004, the Veteran denied any trauma to his right foot.  In March 2006, the Veteran reported that his left foot was beginning to hurt and he was diagnosed with early plantar fasciitis.  In this case, the Board finds that the Veteran's reports of bilateral foot pain beginning in service and continuing since that time are not reliable.  The Veteran's STRs do not reflect continued treatment for bilateral foot problems after June 1984.  In fact, on a February 1986 Report of Medical History, prepared by the Veteran for separation, he denied any problems with his feet.  

While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  There is no medical evidence showing treatment for his right or left foot for approximately 18 years after his release from service.  Moreover, the Veteran filed claims for compensation pertaining to other disabilities in November 1990 and did not claim any foot disability due to service.  If the Veteran felt that he had chronic foot disability since service then it makes sense that he would have filed an appropriate claim for compensation at the time he filed other claims for compensation; rather, he did not make any such assertions until almost 18 years after separation from service.  This supports a lack of continuity of symptomatology since service and when considered in conjunction with the implausibility of the Veteran's statements, weighs against a finding of credibility.  

The Board acknowledges the Veteran's October 2008 statement explaining why he did not file his current compensation claim in November 1990.  Specifically, the Veteran stated that "in 1991, when [he] wanted to file for [VA compensation], [he] was young and dumb and [he] did not receive good representation on [his] claim."  He continued to state that the VA office in Cleveland, Ohio, where he lived at the time, did not help nor care about his claim and they did not tell him how to present a claim or what documents were needed.  Even when affording the Veteran the full benefit of the doubt, the medical evidence does not show treatment or diagnosis of these problems until many years after service.  The Veteran did not begin to state he had experienced any foot disability since service until after he filed his claim for VA compensation in August 2008.  Because of these inconsistencies, the Board concludes that the Veteran's statements with regard to the in-service onset of his bilateral foot pain and the continuation of it from his discharge are not credible.

The medical record also does not present any evidence of arthritis of the feet being present within the first post-service year, and hence service connection may not be afforded for a bilateral foot disability presumptively on that basis.  38 U.S.C.A.            §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his bilateral foot disability is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the May 2014 VA examination report more probative than the Veteran's statements.  For instance, the VA examiner found the Veteran's in-service complaints of and treatment for foot problems to have been acute and transitory as there was no further treatment in service.  Furthermore, within a few months of separation, there were no reports of any foot disorder.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The Board accepts the May 2014 VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records to include service treatment records, and contains rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Furthermore, there is no contrary opinion of record.
In conclusion, the preponderance of the evidence is against a finding that the Veteran's bilateral foot disability is related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Knee

The Veteran contends that he has a right knee disability related to service.

A February 1984 STR shows that the Veteran presented with complaints of pain and stiffness in his right knee when walking down hills or running, with a gradual onset, and he denied any swelling.  He was examined for tenderness at lateral knee at the site of insertion of poplitus tendon, with the rest of the examination being negative.  He was diagnosed with tendonitis and placed on a profile for eight days that restricted him from walking or running up or down hills or running greater than one mile a day.  In July 1985, the Veteran complained of right knee pain for one week noting no other problems with the knee besides soreness.  Examination revealed no swelling or discoloration.  He was treated with aspirin and an ace wrap.  On a February 1986 Report of Medical History, the Veteran denied any complaints of tricked or locked knee.  The observing physician also made no notation of any problems related to the Veteran's right knee.

Regarding post-service right knee symptomatology, the Veteran testified to having problems with his right knee since service.  The available evidence of record does not show any complaints of right knee pain or treatment for a right knee disorder until November 2000 with Dr. Timothy Gallagher.  There, the Veteran presented with complaints of right knee pain and stiffness for approximately four months in duration.  He reported that he was a post office clerk where he distributed mail.  He further reported that he was on his feet and walked most of the day where he did pushing and lifting activities.  He also exercised at home including half-squat, latissimus strengthening, benching, free weights, and leg extensions.  He also ran for aerobic conditioning.  He had pain point tender posteromedial meniscus of the right knee and was diagnosed with patellofemoral syndrome.  A December 2000 private treatment record shows that the Veteran called one hour prior to his appointment stating that he had fallen and reinjured his right knee.  He stated that he felt he did not need any further therapy, as far as his knee was concerned and was instructed to follow-up with his physician.  In January 2001, the Veteran reported a six month history of increasing pain and tenderness in his right knee.  He denied any trauma.  He further related that he had been on a squatting program and that he had been doing squats frequently each day.  He stated that his pain and tenderness had grown increasingly severe and that he was unable to walk stairs.  He was diagnosed with right knee patellar femoral syndrome.  A January 2004 radiology examination report revealed small joint effusion, otherwise, unremarkable.  In February 2004, the Veteran reported that his right knee symptoms first began three or four years ago.  In November 2008, the Veteran was seen for an initial evaluation regarding his bilateral knees by Dr. Dean Chen.  He was diagnosed with mild bilateral patellofemoral chondromalacia of the knees.  

The Veteran underwent VA examination of his right knee in February 2010.  Upon review of the Veteran's claims file and an in-person examination, the VA examiner opined that the Veteran's right knee was treated for popliteal pain and diagnosed in service as popliteal tendonitis in February 1984 and July 1985.  The examiner noted that there was no history of injuries given and no other complaints afterwards.  He also indicated that the separation examination was negative for any knee disability.  The examiner relayed the Veteran's present complaints that his right knee felt weak "that's all," which meant that it "[gave] way sometimes," with occasional sharp pains on either side of the joint, anteriorly.  The examiner determined that his present complaints were of a different pattern than those in service, which were posteriorly with no giving way.  He concluded that the Veteran's current right knee condition was not related to knee complaints in service.

Pursuant to the April 2014 Board Remand, the Veteran was afforded a VA examination in May 2014.  Upon review of the Veteran's claims file and an in-person examination, the VA examiner opined that there was no evidence in the STRs that the Veteran ever had more than an acute and self-limited condition.  He did not follow-up after his medical visits in February 1984 or in July 1984, so there was insufficient evidence and no evidence in the STRs that he ever had an ongoing or chronic knee condition.  The examiner stated that, in fact, the Veteran reported no knee condition when completing a February 1986 Report of Medical History.  He also noted that subsequent to military service, the Veteran's private post-service treatment records reflected a relatively short duration of knee problems.  Thus, the examiner concluded that "it is more likely than not" that the current knee problems occurred during military service.  (Here, the Board again notes that while the examiner used the language "it is more likely than not," which supports a 50 percent probability or greater, the examiner's supported rationale clearly provided a negative nexus opinion.)

In this case, the Veteran has a current diagnosis of right knee patellofemoral chondromalacia.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes a right knee disability to service.

The Veteran has asserted that he began having right knee pain in service, after his reported injury.  The Board notes that he is competent to report a knee injury and symptoms that he observed and is within the realm of his personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.

However, the evidence does not establish a link between active service and the Veteran's current disability based on continuity of symptomatology.  The Veteran contends that he has experienced right knee pain on a regular basis since active service, but this is not supported by medical evidence.  For example, he reported during February 2004 private treatment that his right knee symptoms first began three or four years ago, but then stated during his April 2012 hearing and May 2014 VA examination that he has had right knee pain since service.  Although treatment records are not required to establish continuity of symptomatology, the Veteran's contentions are contradicted by the service treatment records.  Moreover, there are no medical treatment records from May 1986 until the November 2000 private treatment record (almost 14 years after service), which report any right knee complaints.  This makes his contentions regarding ongoing right knee pain since active service less than credible.  Therefore, a nexus between the Veteran's current right knee disability and active service is not established on the basis of continuity of symptomatology.  

Again, the Board notes that the Veteran originally filed a claim for benefits in November 1990, but did not include this disability at that time.  The Board acknowledges the Veteran's October 2008 statement explaining why he did not file his current compensation claim in November 1990.  However, even when affording him the full benefit of the doubt, the medical evidence does not show treatment or diagnosis of a right knee problem until many years after service.  The Veteran did not begin to state he had experienced any right knee disability since service until after he filed his claim for VA compensation in August 2008.  In fact, he reported during private treatment in February 2004 that his knee pain first began a few years prior.  Because of these inconsistencies, the Board concludes that the Veteran's statements with regard to the in-service onset of his right knee pain and the continuation of it from his discharge are not credible.

The medical record also does not present any evidence of arthritis of the right knee being present within the first post-service year, and hence service connection may not be afforded for a right knee disability presumptively on that basis.  38 U.S.C.A.        §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In carefully reviewing the record, the Board finds that the February 2010 and May 2014 VA examinations are highly probative as the examiner thoroughly reviewed the claims file and examined the Veteran, and concluded based on the Veteran's reported history and the clinical findings made on examination that the Veteran's current right knee disorder is not related to service. 

The Board notes that the evidence of record contains no medical opinion linking the claimed right knee disorder to service.  Indeed, the February 2010 and May 2014 VA examination reports suggest the opposite.  For these reasons, service connection for a right knee disability must be denied.

Left Knee

The Veteran does not claim and the record does not reflect that any left knee disability was present in service or for many years thereafter.  It is claimed that such disability is secondary to his right knee disability.  See January 2012 Hearing Transcript, p. 7, and June 2010 VA Form 9.  The Board notes that the provisions of 38 C.F.R. § 3.310 only apply to situations where the claimed disability is somehow related to an already service-connected disability.  In this case, service connection for a right knee disability has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disorder that he alleges caused any left knee disability.  Therefore, with respect to the claim of secondary service connection, application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

As for direct service connection, there is no evidence or contention supporting such claim.  The preponderance of the evidence is against this claim.


ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral knee disability is denied.



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


